Title: To Thomas Jefferson from John Adams, 10 November 1823
From: Adams, John
To: Jefferson, Thomas


Dear Sir
Quincy
10th November. 1823.
Your last letter was brought to me from the Post office when at breakfast with my family. I bade one of the misses open the budget, she reported a letter from Mr Jefferson and two or three newspapers. A letter from Mr Jefferson says I. I know what the substance is before I open it; There is no secrets between Mr Jefferson and me, and I cannot read it, therefore you may open and read it—when it was done, it was followed by an universal exclamation, The best letter that ever was written, and round it went through the whole table—How generous! how noble! how magnanimous! I said that it was just such a letter as I expected only it was infinitely better expressed—A universal cry that the letter ought to be printed, No, hold—certainly not without Mr Jefferson’s express leave.—As to the Blunder-buss itself which was loaded by a miserable melancholly man out of his wits, and left by him to another to draw the trigger. The only affliction it has given me is sincere grief of the melancholy fate of both. The peevish and fretful effusions of politicians in difficult and dangerous conjunctures from the agony of their hearts are not worth remembering, much less of laying to heart—The published correspondence is garbled.All the letters are left out that could explain the whole mystery. The vengence against me was wholly occasioned because he could not persuade me to recommend him to the national government for a mission abroad or the government of a territory—services for which I did not think him qualified—I salute your fire-side with cordial esteem and affection—J. A.In the 89. year of his age still has fat to last much longerJohn Adams